18 N.Y.3d 974 (2012)
967 N.E.2d 700
944 N.Y.S.2d 475
2012 NY Slip Op 69120
In the Matter of DAVID D., a Disbarred Attorney, Appellant.
GRIEVANCE COMMITTEE OF THE EIGHTH JUDICIAL DISTRICT, Respondent.
Motion No: 2012-160.
Court of Appeals of New York.
Submitted February 6, 2012.
Decided April 3, 2012.
Judge PIGOTT taking no part.
Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.